Title: James Madison to Henry Clay, 16 May 1826
From: Madison, James
To: Clay, Henry


                        
                            
                                Dr Sir
                            
                            
                                
                                    
                                
                                May 16. 1826
                            
                        
                        I am very sorry that a lapse of attention on my part, shd. have given you the trouble denoted in yours of the
                            13th. The communication inadvertently addressed to you was intended for your colleague of the War Department, to whom as
                            existing Presidt. of the Agricultural Society of Albemarle, the Botanical Box ought to have been transmitted. I must ask
                            the favor of you to hand over to him the misdirected letter, that whatever remains to be done in the case, may pass into
                            the right hands. With great esteem & cordial regards 
                        
                            
                                J. M
                            
                        
                    